862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Wayne SMITH, Plaintiff-Appellant,v.Harry ALLSBROOK, Defendant-Appellee.
No. 88-7716.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 27, 1988.Decided:  Nov. 14, 1988.

Larry Wayne Smith, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Larry Wayne Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Allsbrook, C/A No. 88-487-CRT (E.D.N.C. July 11, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.